 In the Matter of AMERICANWOOLEN COMPANY,VASSALBORO MILLSandTEXTILE WORKERS UNION OF AMERICA, C. I. O.Case No. 1-R-219018.-Decided September 21, 1944Mr. Spencer B. Montgomeryof Boston, Mass., for the Company.Mr. James W. Bamford,of Lawrence, Mass., for the C. 1. 0.Miss Mary Taccone,of Lawrence, Mass., for the A. F. of L.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Textile Workers Union of America,C. I. 0., herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofAmericanWoolen Company, Vassalboro Mills, North Vassalboro,Maine, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeJohn W. Codclaire, Jr., Trial Examiner. Said hearing was held atBoston,Massachusetts, on August 31, 1944.At the commencementof the hearing the Trial Examiner granted a motion of DepartmentofWoolen & Worsted Workers of America, U. T. W. A., A. F. of L.,,herein called the A. F. of L., to intervene. The Company, the C. I. 0.,and the A. F. of L., appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.58 N. L.R. B., No. 85.442 AMERICANWOOLEN COMPANY443Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYAmerican Woolen Company is a Massachusetts corporation with itsexecutive offices at New York City. - We are here concerned with itsplant at North Vassalboro, Maine, known as the Vassalboro Mills.Almost all raw materials used at the Vassalboro Mills are shipped toit from points outside the State of Maine.The Company producesfinished products at its Vassalboro Mills valued in excess of $1,000,000annually, practically all of which are shipped to points outside theState of Maine.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDTextile Workers Union of America is a labor organization affiliatedwith the Congress of Industrial O.'ganizations, admitting to member-ship employees of the Company.Department of Woolen & Worsted Workers of America, U. T. W. A.,is a labor organization affiliated with the American Federation ofLabor, admitting to nienibership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn July 17, 1944, the C. I. O. requested the Company to recognizeit as the exclusive collective bargaining representative of the employeesat the Vassalboro Mills.The Company refused this request untilsuch time as the C. I. O. is certified by the Board.On December 10, 1942, the Company and the A. F. of L. entered intoan exclusive collective bargaining contract.The contract providesthat it shall remain in effect until September 8, 1944, and for a periodof 2 years thereafter unless either party thereto notifies the other of adesire to terminate not less than 30 days prior to September 8, 1944.Inasmuch as the C. I. O. made its claim upon the Company prior toAugust 8, 1944, the date upon which the contract might have reneweditself,we find that it does not constitute a bar to a determination ofrepresentatives at this time.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the C. I. O. represents a substantialnumber of employees in the unit hereinafter found to be appropriate.IThe Field Examiner reported that the C I. 0 presented 151 authorization cardsThereare approximately 421 employees in the appropriate unit.The A. F of L did not presentany evidence of representation but relies upon its contract as evidence of its interest in theinstant proceeding. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees at the V assalboroMills of the Company, including section hands, but excluding clericalemployees engaged -exclusively in clerical work for department heads,,main office workers, guards, executives, managers, submanagers, su-perintendents, foremen, overseers, second hands, and any other super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for the-purposes of collective bargaining, within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION OF REPRESENTATIVES -We shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, itis herebyDIREOTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with AmericanWoolen Company, Vassalboro Mills, North Vassalboro, Maine, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the FirstRegion, acting in this matter as agent for the National Labor Rela- AMERICANWOOLEN COMPANY445tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding any who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by Textile Workers Union of America, C. I. 0., or byDepartment of Woolen & Worsted Workers of America, U. T. W. A.,A. F. of L., for the purposes of collective bargaining, or by neither.